Citation Nr: 0318797	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a perforated eardrum due to VA treatment.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss for the period from June 4, 1996 through March 
12, 2001.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the period beginning on March 13, 
2001.

4.  Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to January 
1950, September 1950 to March 1951, and March 1952 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in February 1999, January 2000, and June 
2001.

The claims of entitlement to a compensable evaluation for 
bilateral hearing loss for the period from June 4, 1996 
through March 12, 2001; entitlement to an evaluation in 
excess of 10 percent for bilateral hearing loss for the 
period beginning on March 13, 2001; and entitlement to an 
increased evaluation for asbestosis, currently evaluated as 
10 percent disabling, will be addressed in the REMAND section 
of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's § 1151 claim has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The evidence of record does not indicate a causal 
relationship between a perforated eardrum and negligence or 
fault on the part of VA treatment providers.




CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a perforated eardrum due to VA treatment 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's § 1151 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103.  This issuance, which 
includes a summary of the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  38 U.S.C.A. § 1151 
was substantially amended in the prior decade, and the 
amended statute indicates that a showing of negligence or 
fault is necessary for entitlement to compensation for claims 
filed on or after October 1, 1997, as here.  But see 
generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims 
filed prior to October 1, 1997, a claimant is not required to 
show fault or negligence in medical treatment); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

In this case, the veteran has asserted, in a March 2001 
statement, that a VA hospital, apparently the Jackson VA 
Medical Center (VAMC), "busted his eardrum."  He has not 
described specific dates or procedures.

The Board has reviewed the evidence of record and observes 
that an August 1995 VA medical record indicates a history of 
recurrent otitis, effusion, and ear tubes.  An examination 
revealed that the right tympanic membrane had a small 
refraction, with fluid.  In May 1996, a history of serous 
otitis media, status post bilateral myringotomy and tubes, 
was noted, and the veteran complained of decreased hearing 
subsequent to tube extrusion.  The left tympanic membrane was 
within normal limits, while the right tympanic membrane was 
flat.  A tube was inserted, without complications.  In 
February 1997, the veteran reported some popping in the right 
ear, and the tube was removed from the canal.  

In a February 1998 treatment record, Dr. Chester W. Masterson 
noted that he had inserted tubes in the left ear twice and in 
the right ear once, while a VA facility had inserted middle 
ear tubes twice.  Dr. Masterson noted that these tubes 
"definitely did not help the high frequency hearing loss," 
but he made no notations regarding a perforated tympanic 
membrane.

The report of a December 1998 VA ear disease examination 
reflects a past history of a permanent perforation of the 
right tympanic membrane and a healed perforation of the left 
tympanic membrane as a result of insertion of tympanotomy 
tubes.  The examiner did not specify which treatment 
providers had inserted the noted tubes.  The examination 
revealed a thickened right tympanic membrane, with a central 
perforation; and a thickened left tympanic membrane, with a 
healed perforation.  The examiner commented that the 
conductive component of the veteran's hearing loss was 
secondary to his otitis media and perforation but did not 
further comment on the cause of the perforation. 

A perforated tympanic membrane was noted in a February 1999 
VA treatment record.  In March 2001, the veteran was noted to 
have bloody drainage from the ears.  No ear drainage was 
noted during the veteran's May 2001 VA examination, however.  
By August 2001 no bleeding problems were noted.  During a 
March 2002 consultation, the veteran reported a persistent 
right ear perforation with recurrent otorrhea and a history 
of many episodes of ear infections.  The assessment was a 
right tympanic membrane perforation with recurrent otorrhea.

In this case, the Board acknowledges that the veteran has had 
treatment for perforated tympanic membranes; however, he has 
not identified a specific event during the course of VA 
treatment that has resulted in this claimed disability.  
Further, his treatment records provide no suggestion that any 
aspect of VA treatment, let alone negligence or fault 
therein, resulted in a perforated tympanic membrane.  The 
December 1998 VA ear disease examination indicates a history 
of tympanic membrane perforation resulting from tube 
insertion, as well as resultant conductive hearing loss.  It 
is not entirely clear whether the history of tympanic 
membrane perforation was accepted, or merely reported, by the 
examiner.  Nevertheless, the examiner did not specify that 
the noted perforation was caused by VA's insertion of tubes, 
and it is clear from Dr. Masterson's record that he had also 
inserted tubes into both of the veteran's ears.  The Board 
therefore finds that this examination report is not of 
sufficient specificity to support the veteran's claim.

In the absence of competent medical evidence suggesting an 
injury or disease resulting from VA treatment, there is no 
reasonable possibility that a further VA examination, with an 
etiology opinion based on a claims file review, would produce 
findings favorable to the veteran.  Accordingly, such an 
examination is not "necessary" under 38 U.S.C.A. 
§ 5103A(d).
 
Indeed, the only evidence of record in support of the 
veteran's claim is his own lay opinion, described above.  The 
Board observes, however, that the veteran has not been shown 
to possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred a 
perforated tympanic membrane of either ear as a result of 
negligence or fault on the part of VA treatment providers.  
Therefore, the claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for this disability must be denied.  

In reaching this conclusion, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for a perforated eardrum due to VA 
treatment is denied.


REMAND

In reviewing the claims file, it is not apparent that the RO 
has determined that the veteran completed an appeal of the 
February 1999 rating decision assigning a zero percent 
evaluation for hearing loss.  Following receipt of his Notice 
of Disagreement, however, he was furnished with a Statement 
of the Case in September 1999, and, in a statement received 
later in the same month, he indicated that he "would like to 
appeal this rating."  The Board finds that this statement 
meets the criteria for a Substantive Appeal under 38 C.F.R. 
§ 20.202 (2002).  

Subsequent to the issuance of a June 2001 rating decision, in 
which the RO granted a 10 percent evaluation for bilateral 
hearing loss as of March 13, 2001, the RO received additional 
VA medical records.  These records include audiological 
evaluations, dated in February and August of 1997, April 
1998, and March 2001, that were not previously included in 
the claims file.  As this is new evidence, it is incumbent 
upon the RO to issue a Supplemental Statement of the Case 
addressing these records in the context of the two hearing 
loss evaluation issues, but this has not occurred to date.  
See 38 C.F.R. §§ 19.9, 19.31 (2002).  Correction of this 
procedural error is therefore warranted prior to further 
Board action.

No such procedural problems exist with regard to the 
veteran's claim for an increased evaluation for asbestosis; 
however, the Board has received a February 2002 private 
medical statement, in which the veteran's asbestosis is noted 
to "have some contributing factors" to his development of 
squamous cell carcinoma of the lung.  The veteran resubmitted 
this statement in May 2002 "to support claim."  It appears 
that he is seeking service connection for lung cancer as 
secondary to his service-connected asbestosis.  

In view of the fact that both asbestosis and lung cancer 
involve the lungs, the issue of entitlement to service 
connection for lung cancer is deemed to be inextricably 
intertwined with the claim for an increased evaluation for 
asbestosis.  The United States Court of Appeals for Veterans 
Claims (Court) has stated that two issues are inextricably 
intertwined when they are so closely tied together that a 
final Board decision on one issue (here, the asbestosis 
issue) cannot be rendered until the other issue (here, the 
lung cancer issue) has been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, this case is REMANDED back to the RO for the 
following action:

1.  In a letter, the RO should notify the 
veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claims, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Then, the RO should provide the 
veteran with a VA pulmonary system 
examination to address the nature and 
extent of his asbestosis, to include its 
possible etiological relationship with 
his lung cancer.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  This 
examination must encompass complete 
pulmonary function testing, including 
forced expiratory volume in one second 
(FEV-1), forced vital capacity (FVC), the 
ratio of FEV-1 to FVC, and diffusion 
capacity of carbon monoxide by the single 
breath method (DLCO(SB)).  The examiner 
should also comment on whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's lung cancer is etiologically 
related to his service-connected 
asbestosis.  In this regard, references 
should be made to the noted February 2002 
private medical statement.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
typewritten report.

3.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claims 
of entitlement to a compensable 
evaluation for bilateral hearing loss for 
the period from June 4, 1996 through 
March 12, 2001; entitlement to an 
evaluation in excess of 10 percent for 
bilateral hearing loss for the period 
beginning on March 13, 2001; and 
entitlement to an increased evaluation 
for asbestosis, currently evaluated as 10 
percent disabling.  With regard to the 
hearing loss claims, all evidence 
submitted since the September 1999 
Statement of the Case should be 
considered.  If the determination of one 
or more of these claims remains less than 
fully favorable to the veteran, the RO 
should furnish him with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board. 

4.  Separately, the RO should also 
consider the veteran's claim for service 
connection for lung cancer, to include as 
secondary to his service-connected 
asbestosis.  In rendering this decision, 
the RO should notify the veteran of his 
appellate rights and responsibilities.

The purpose of this REMAND is to obtain additional 
development and ensure full compliance with the VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



